
 
 

  [ex10-190.jpg] Exhibit 10.19

 

 
 
 
 
 
Adam Saravay
Partner
T. 973.639.2023
F. 973.297.3749
asaravay@mccarter.com
 
 
 
 
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, NJ  07102-4056
T. 973.622.4444
F. 973.624.7070
www.mccarter.com
 
 
 
BOSTON
 
HARTFORD
 
NEW YORK
 
NEWARK
 
PHILADELPHIA
 
STAMFORD
December 18, 2012
 
VIA E-MAIL
 
Matthew E. Tashman, Esq.
Reed Smith LLP
2500 One Liberty Place
Philadelphia, PA 19103
 
Re:   Unigene/Levy
 
Dear Mr. Tashman:
 
When effective, this letter agreement (“Letter Agreement”) will modify the
Settlement and Release Agreement and Amendments dated as of March 10, 2011 (the
“Settlement Agreement”).  Under the Settlement Agreement, payments of $150,000
each were due on October 11, 2012 (the “October Payment”) and November 13, 2012,
and a payment of $62,296 was due on December 11, 2012, with all of the October
Payment and some of the payment due on November 13, 2012 to be paid to Warren
Levy and to Ron Levy for unpaid vacation pay, and the rest of those payments to
be paid into rabbi trust accounts previously established for the purpose of
funding obligations to pay deferred compensation to Warren Levy and Ron Levy. 
Warren Levy and Ron Levy have demanded these payments, and Unigene (“the
Company”) is unable or unwilling to make payment in light of its anticipated
priorities and cash requirements in Q4 2012 and Q1 2013.  As a compromise and
settlement, and in consideration of the mutual covenants contained herein, the
Company, Warren Levy, Ron Levy, and the Jaynjean Levy Family Limited Partnership
(the “Partnership”) agree as follows:
 
1. The Company will pay $100,000.00 to Warren Levy and to Ron Levy (allocated
$50,000.00 to Warren Levy and $50,000.00 to Ron Levy) as partial payment of the
October Payment by wire transfer no later than 48 hours from the date this
letter is transmitted to you, as counsel for the Company, with the signatures of
Warren Levy and Ron Levy, on behalf of themselves and the Partnership.
 
2. The payment dates for the balance of the October Payment, and for the
payments that were due on November 13, 2012 and December 11, 2012, and for the
payments that were originally scheduled in the Settlement Agreement to be paid
to the Partnership on July 11, 2012, August 13, 2012, and September 11, 2012 (in
the amounts of $150,000 each) will be deferred to June 18, 2013.
 

 
 
 

--------------------------------------------------------------------------------

 

 

 

 
Matthew E. Tashman, Esquire
December 18, 2012
Page 2
 
3. This Letter Agreement will not be effective until the payment described in
paragraph 1 has been made.  You will hold the signatures of Warren Levy, Ron
Levy, and the Partnership in escrow until the payment has been made and
confirmed and a fully signed copy of this Letter Agreement has been transmitted
to me as counsel for the Levy Parties.
 
4. The Settlement Agreement shall remain in full force and effect, except as
modified by this Letter Agreement.  For the avoidance of doubt, this Letter
Agreement shall not modify any interest obligations currently in effect.  The
parties reserve all rights except as provided in this Letter Agreement.
 
5. The Company represents that it has the authority and ability and has obtained
any necessary approvals to enter into this Letter Agreement and to make the
payment described in paragraph 1.
 
This Letter Agreement shall not be construed more strictly against one party or
another based upon the identity of the drafter.  All parties have had an
opportunity to review the Letter Agreement and to suggest modifications to it.
 


 
Very truly yours,
 


 
/s/ Adam Saravay
 


 
Adam Saravay
 


The following hereby agree to this modification of the Settlement Agreement:
 


 
UNIGENE LABORATORIES, INC.






By:       /s/ Ashleigh Palmer                                              
Name:  Ashleigh Palmer, Chief Executive Officer




THE JAYNJEAN LEVY FAMILY LIMITED PARTNERSHIP






By:       /s/ Warren P. Levy                                                 
Name:  Warren P. Levy, General Partner

 
 
 
 

--------------------------------------------------------------------------------

 
 


 

  Matthew E. Tashman, Esquire
December 18, 2012
Page 3
 
 


By:        /s/ Ronald S. Levy                                            
Name:  Ronald S. Levy, General Partner






/s/ Warren P. Levy                                                          
Warren P. Levy






/s/ Ronald S. Levy                                                         
Ronald S. Levy
 

 
 
 